                                          Case 3:18-cr-00404-HSG Document 86 Filed 10/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 3:18-cr-00404-CRB-3
                                                       Plaintiff,
                                   8
                                                                                          ORDER REASSIGNING CASE
                                                 v.                                       TO CAP JUDGE
                                   9

                                  10     ANTHONY MICHAEL MORAN,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The undersigned judge, having received notice of defendant Anthony Michael Moran’s

                                  14   acceptance into the Conviction Alternatives Program (“CAP”), hereby reassigns this case to the

                                  15   Hon. Haywood S. Gilliam, Jr., CAP judge, for sentencing and all further proceedings.

                                  16          All future filings shall bear the new initials HSG immediately after the case number.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 10/24/2019
                                                                                      ______________________________________
                                  19                                                  Charles R. Breyer
                                                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
